UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
UMH PROPERTIES, INC. et al.,
                                                      1:18-cv-1182
                        Plaintiffs,                   (GLS/ATB)

                  v.

VILLAGE OF COXSACKIE et al.,

                   Defendants.
________________________________

                            SUMMARY ORDER

      Plaintiffs UMH Properties, Inc. and UMH of Coxsackie, LLC

(collectively “UMH”) bring this action against defendants Village of

Coxsackie, Village of Coxsackie Mayor Mark Evans in his official capacity,

and the Village of Coxsackie Board of Trustees (hereinafter “the Board”).

(Compl., Dkt. No. 1.) UMH asserts causes of action under (1) the Fair

Housing Act (FHA)1 § 3604, (2) FHA § 3617, (3) N.Y. C.P.L.R. 3001, and

(4) N.Y. C.P.L.R. art. 782 (Article 78). (Id. ¶¶ 122-45.) Pending is

defendants’ partial motion for judgment on the pleadings seeking dismissal

of UMH’s third and fourth causes of action, as well as all causes of action



      1
          See 42 U.S.C. §§ 3601-3619, 3631.
      2
          See N.Y. C.P.L.R. 7801-06.
against the Board. (Dkt. No. 20, Attach. 1 at 1.) For the following reasons,

defendants’ motion is granted.

      Defendants argue that UMH’s third cause of action should be

dismissed because N.Y. C.P.L.R. 3001, which pertains to declaratory

judgments, does not apply to federal court proceedings. (Id. at 2-3.) UMH

responds that federal courts have recognized their authority to decide state

law questions raised under C.P.L.R. 3001. (Dkt. No. 28 at 13-15.) The

court agrees with defendants.

      C.P.L.R. “3001 ‘does not apply to federal court proceedings.’” Buck

v. Libous, No. 302CV1142, 2005 WL 1460408, at *9 (N.D.N.Y. June 20,

2005) (quoting Phoenix Home Life Mut. Ins. Co. v. Brown, No. 93–CV–990,

1997 WL 627637, at *4 n.8 (W.D.N.Y. Oct. 7, 1997)); see Gustavia Home,

LLC v. Rutty, 16-cv-2823, 2018 WL 2198742, at *2, *5 (E.D.N.Y. May 14,

2018), appeal filed, No. 18-1771 (2d Cir. June 14, 2018); see also C.P.L.R.

3001 (“The supreme court [of the State of New York] may render a

declaratory judgment[.]”) (emphasis added).

      UMH cites only one case in support of its argument that “[c]ourts in

this District and other New York federal courts have recognized their

authority to decide state law questions raised under . . . [C.P.L.R.] 3001.”

                                      2
(Dkt. No. 28 at 13 (citing Riano v. Town of Schroeppel, No. 5:13–cv–352,

2013 WL 5702263, at *3 (N.D.N.Y. Oct. 18, 2013)).) In Riano, the plaintiff

sought a declaration under C.P.L.R. 3001. See 2013 WL 5702263, at *3.

Ostensibly, the Riano court concluded that it may exercise supplemental

jurisdiction over the C.P.L.R. 3001 claim, although it ultimately declined to

exercise jurisdiction. See id. at *8-9. However, the court was deciding a

motion to remand and focused on jurisdiction; it did not explicitly address

the viability of a C.P.L.R. 3001 claim before it.3 See id. at *1, *7-10.

Regardless, Riano standing alone does not countermand the authorities

cited above, which are clearer on the subject.4

      UMH also argues that “even if [d]efendants are correct that this

[c]ourt cannot grant declaratory relief under . . . [C.P.L.R.] 3001, the [c]ourt

may nevertheless accept supplemental jurisdiction over [its] underlying

       3
       In Riano, the parties did not mention C.P.L.R. 3001 in their
submissions to the court. See Riano, No. 5:13–cv–352 at Dkt. No. 3,
Attach. 2; Dkt. No. 6; Dkt. No. 7, Attach 2.
       4
        Because it is being dismissed, the court need not and does not
reach the parties’ arguments regarding the exercise of supplemental
jurisdiction over UMH’s third cause of action. (Dkt. No. 28 at 7-13; Dkt.
No. 30 at 2-3.) The same goes for defendants’ notice of claim arguments,
which were raised for the first time in their reply. See Carpenter v.
Mohawk Valley Cmty. Coll., 6:18-cv-1268, 2019 WL 3338845, at *1
(N.D.N.Y. July 25, 2019).
                                       3
state constitutional claim.” (Dkt. No. 28 at 13.) But UMH offers no

authority for that proposition nor an explanation for why the court should

disregard that its third cause of action was brought specifically pursuant to

C.P.L.R. 3001. (Compl. at 29.) The court is not going to read alternative

theories into UMH’s third cause of action as if it were a pro se litigant.

      UMH seems to see the writing on the wall in its response. “If the

[c]ourt finds that [UMH] incorrectly pleaded the state constitutional claim by

referencing . . . [C.P.L.R.] 3001 in the[] third cause of action, [UMH]

request[s] leave of the [c]ourt to amend [its] complaint[.]” (Dkt. No. 28 at

14-15.) That request is denied. UMH failed to file a cross-motion pursuant

to N.D.N.Y. L.R. 7.1(c) or comply with 7.1(a)(4), which states that “[a] party

moving to amend a pleading pursuant to Fed. R. Civ. P. . . . 15 . . . must

attach an unsigned copy of the proposed amended pleading to its motion

papers.” See Cummings v. FCA US LLC, 5:18-CV-1072, 2019 WL

3494733, at *21 (N.D.N.Y. Aug. 1, 2019) (denying request to amend for

failure to comply with L.R. 7.1(a)(4) “because the [c]ourt has absolutely no

idea what [a]mended [c]omplaint [p]laintiff would file”).

      However, the court does not conclude that the defect in UMH’s third

cause of action—namely, that it is brought pursuant to C.P.L.R.

                                       4
3001—renders amendment futile. See Cummings, 2019 WL 3494733, at

*21 (denying request to amend made within response to motion to dismiss

but without prejudice to file proper motion to amend because defects in

dismissed claims were not fatal such that amendment would be futile).

UMH seeks to bring a claim under the New York Constitution, (Dkt. No. 28

at 14-15), and defendants do not argue that such a claim would be futile,

(Dkt. No. 30 at 1-6). Thus, UMH’s request for leave to amend, (Dkt. No. 28

at 14-15), is denied but with leave to renew in full compliance with the

Local Rules. Of course, if UMH files a motion to amend, defendants may

oppose it.

      Defendants argue that UMH’s fourth cause of action under Article 78

is untimely. (Dkt. No. 20, Attach. 1 at 3-4.) UMH responds that it “agree[s]

to voluntarily dismiss the[] . . . [f]ourth [c]ause of [a]ction . . . , and intend[s]

to file a stipulation or notice of dismissal . . . in the near future.” (Dkt. No.

28.) That response was filed February 6, 2019; over six months later,

UMH has not filed a stipulation or notice of dismissal. As UMH does not

oppose defendants’ facially-meritorious timeliness argument, the fourth

cause of action is dismissed. See Johnson v. Lew, No. 1:13–CV–1072,

2015 WL 4496363, at *5 & n.6 (N.D.N.Y. July 23, 2015).

                                          5
      Finally, defendants argue that the Board is an entity without capacity

to be sued. (Dkt. No. 20, Attach. 1 at 5-6.) UMH agrees that the Board

cannot be sued in an action at law but argues that the Board is a proper

defendant vis-à-vis its declaratory and injunctive relief claims. (Dkt. No. 28

at 15 (citing Searingtown Corp. v. Incorporated Village of North Hills, 575

F. Supp. 1295, 1298 n.1 (E.D.N.Y. 1981) & Peekskill Suburbs, Inc. v.

Morabito, 74 A.D.2d 843, 843 (2d Dep’t 1980)).) The court agrees with

defendants because Morabito and Searingtown are distinguishable and do

not reflect that, under New York law, a village board lacks the capacity to

sue or be sued. See Willard v. Town of Hamburg, No. 96–CV–187, 1996

WL 607100, at *2 (W.D.N.Y. Sept. 30, 1996); see also Walker v. U.S.

Marshals, No. 08-CV-959, 2009 WL 261527, at *2 (E.D.N.Y. Feb. 4, 2009)

(citing Willard).

      Accordingly, it is hereby

      ORDERED that defendants’ partial motion for judgment on the

pleadings (Dkt. No. 20) is GRANTED; and it is further

      ORDERED that UMH’s third and fourth causes of action (Compl.

¶¶ 134-45) are DISMISSED; and it is further

      ORDERED that all of UMH’s causes of action against the Village of

                                      6
Coxsackie Board of Trustees (Compl. ¶¶ 122-45) are DISMISSED; and it is

further

      ORDERED that the Clerk terminate the Village of Coxsackie Board of

Trustees from this action; and it is further

      ORDERED that UMH’s request for leave to amend (Dkt. No. 28 at

14-15) is DENIED WITH LEAVE TO RENEW in full compliance with the

Local Rules; and it is further

      ORDERED that the parties shall contact Magistrate Judge Andrew T.

Baxter to schedule further proceedings in accordance with this Summary

Order; and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

August 20, 2019
Albany, New York




                                       7
